DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 14-16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al, US Patent 10849375 B1, in view of Adams, US Patent Pub. 20210345695 A1, and further in view of Hetherington et al, US Patent Pub. 20070078649 A1.

Re Claim 1, Bowen et al discloses a mask comprising: a main body including (figs. 13A-13B): a back frame defining a central opening and a border surrounding the central opening (figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38), the border providing a surface configured to engage a replaceable filter (figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38), and a front cover at least partially removably attached to the back frame (figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38), the front cover defining a central opening aligned with the central opening of the back frame when the front cover is attached to the back frame (figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38), the front cover further defining a border surrounding the central opening, wherein at least a portion of the border of the front cover is configured to removably attach to the border of the back frame to enable replacement of the filter (figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38); but fails to disclose a microphone embedded in the back frame and configured to receive an utterance from a mask wearer; a speaker embedded in the front cover; and a processor located in the main body and coupled to the microphone and the speaker, the processor programmed to (i) receive signals representing the utterance, (ii) execute a speech enhancement model stored in memory to enhance the utterance, and (iii) output signals to cause the speaker to output sound based on the enhancement of the utterance. However, Adams discloses a face mask that includes a microphone installed on the back end of the face mask (Adams, para 0171), with the mask also including a processor (Adams, para 0171) and output speakers, where voice commands of the wearer are picked up by the microphone, processed for noise reduction (Adams, para 0189: noise reduced voice commands enhances the voice command signals) and sent out to execute the operation of the speakers based on the voice command (Adams, para 0120); wherein the smart mask of Adams also includes replaceable filters (Adams, para 0150). It would have been obvious to modify the Bowen et al mask to be a smart mask that includes a microphone to receive voice commands from a wearer and a processor to enhance the voice command signals and use said voice commands to execute audio output; whereby the mask includes replaceable filters as taught in Adams for the purpose of providing communication abilities within the face mask making it a smart face mask. Furthermore, Hetherington et al discloses a system that teaches the concept of where speech is enhanced by utilized models stored in memory (Hetherington et al, claim1). It would have been obvious to modify Adams as used to modify Bowen et al such that the noise cancellation of Adams uses models stored in memory as taught in Hetherington et al for the purpose of optimizing the noise reduction process and voice command enhancement of Adams.
Re Claim 2, the combined teachings of Bowen et al, Adams and Hetherington et al disclose the smart mask of claim 1, wherein the back frame includes loops or fasteners configured to attach to a head of the mask wearer (Bowen et al, figs. 13A-13B: 16; col. 6, lines 46-53: ear loop 16 loops around the wearer’s ears).
Re Claim 3, the combined teachings of Bowen et al, Adams and Hetherington et al disclose the smart mask of claim 1, wherein the front cover and the back frame define a hinge that enables the back frame and the front cover to remain in contact while the front cover is partially removed from the back frame (Bowen et al, figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38).
Re Claim 4, the combined teachings of Bowen et al, Adams and Hetherington et al disclose the smart mask of claim 1, wherein the border of the back frame is provided with a grip configured to maintain a position of the replaceable filter within the main body (Bowen et al, figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38).
Re Claim 7, the combined teachings of Bowen et al, Adams and Hetherington et al disclose the smart mask of claim 1, further comprising a wireless transceiver configured to communicate signals representing the enhancement of the utterance to a mobile device of the wearer (Adams, para 0197: wireless Bluetooth).
Claim 14 has been analyzed and rejected according to claim 1.
Re Claim 15, the combined teachings of Bowen et al, Adams and Hetherington et al disclose the system of claim 14, wherein the mask main body is a single unitary component and the receptacle is formed in the mask main body (Bowen et al, figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38).
Re Claim 16, the combined teachings of Bowen et al, Adams and Hetherington et al disclose the system of claim 14, wherein the front cover is at least partially removably attached to the back frame to enable access to the receptacle to replace the filter (Bowen et al, figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38).
Claim 19 has been analyzed and rejected according to claim 7.
Re Claim 20, the combined teachings of Bowen et al, Adams and Hetherington et al disclose the system of claim 14, wherein at least one of the first border and second border is provided with a grip surface for contact with the filter (Bowen et al, figs. 13A-13B: filter 14 occupies the open central area of the face mask along with parameter/border portion 42 is the front cover portion that removably(col. 13, lines 30-39) seals the air filter 14 to the back frame 36 of the face mask (col. 6, lines 46-65); col. 9, lines 45-58 & col. 7, lines 32-38).


Claims 5, 8-9, 12-13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al, US Patent 10849375 B1, Adams, US Patent Pub. 20210345695 A1, and Hetherington et al, US Patent Pub. 20070078649 A1 as applied to claim 1 above, in view of Baczuk et al, US Patent Pub. 20170039833 A1. 
Re Claim 5, the combined teachings of Bowen et al, Adams and Hetherington et al disclose the smart mask of claim 1, but fail to explicitly disclose further comprising: a light source embedded in the main body and coupled to the processor; and a proximity sensor embedded in the main body, coupled to the processor, and configured to detect a distance from the proximity sensor to a person; wherein the processor is configured to activate the light source in response to the detected distance being below a threshold distance. However, Baczuk et al discloses a system where a light source illuminates when an electronic device with its Bluetooth is within a distance threshold (Baczuk et al, para 0039). It would have been obvious to modify the smart mask device of Bowen et al, Adams and Hetherington et al such that it includes a light source that illuminates when the smart mask with its Bluetooth is within a distance threshold as taught in Baczuk et al for the purpose illustrating when the smart mask is within a Bluetooth range.
Claim 8 has been analyzed and rejected according to claim 5.
Re Claim 9, the combined teachings of Bowen et al, Adams, Hetherington et al and Baczuk et al disclose the smart mask of claim 8, but fail to disclose wherein the distance threshold is six feet. However it would have been obvious to modify Baczuk et al as used to modify Bowen et al, Adams and Hetherington et al such that the distance threshold is within around six feet since six feet is a reasonable distance for Bluetooth communication.
Claim 12 has been analyzed and rejected according to claim 5.
Claim 13 has been analyzed and rejected according to claims 5 & 7.
Claim 17 has been analyzed and rejected according to claim 5.

Claims 6, 10-11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al, US Patent 10849375 B1, Adams, US Patent Pub. 20210345695 A1, and Hetherington et al, US Patent Pub. 20070078649 A1 as applied to claim 1 above, in view of Baczuk et al, US Patent Pub. 20170039833 A1, and further in view of MaskMarket, https://www.prnewswire.com/news-releases/maskmarketcom-unveils-led-smart-mask-301119234.html. 
Re Claim 6, the combined teachings of Bowen et al, Adams and Hetherington et al disclose the smart mask of claim 1, further comprising: a light source embedded in the main body and coupled to the processor; and a proximity sensor embedded in the main body, coupled to the processor, and configured to detect a distance from the proximity sensor to a person; wherein the processor is configured to emit a first color in response to signals received from the microphone indicating the mask wearer is speaking, and emit a second color in response to the detected distance being below a threshold distance. However, Baczuk et al discloses a system where a light source illuminates when an electronic device with its Bluetooth is within a distance threshold (Baczuk et al, para 0039). It would have been obvious to modify the smart mask device of Bowen et al, Adams and Hetherington et al such that it includes a light source that illuminates when the smart mask with its Bluetooth is within a distance threshold as taught in Baczuk et al for the purpose illustrating when the smart mask is within a Bluetooth range. The MaskMarket teaches a smart face mask with a plurality of lights where the lights illuminates when the wearer of the mask speaks (MaskMarket, https://www.prnewswire.com/news-releases/maskmarketcom-unveils-led-smart-mask-301119234.html). It would have been obvious to modify the smart mask of Bowen et al, Adams and Hetherington et al such that the smart masks can illuminate when a user speaks wherein along with the multi-color options of Baczuk et al (Baczuk et al, para 0039); the face mask could illuminate different color lights when the mask is within a threshold distance and illuminate another color light when a wearer is speaking for the purpose of illustrating to others around that the wearer of the mask is speaking.
Claims 10-11 have been analyzed and rejected according to claim 6.
Claim 18 has been analyzed and rejected according to claim 6.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651               				11/18/2022